3ln tbe Wniteb
                             ORI   INAL ~tates
                                     II.       FACTUAL AND PROCEDURAL BACKGROUND 1

              A. Factual Background

          Plaintiff, Chelsea L. Davis, is an attorney who has previously been licensed to practice
law in the State of Texas. See Compl. at 1, 3. On May 13, 2015, the Board of Disciplinary
Appeals appointed by the Supreme Court of Texas entered a Judgement of Indefinite Disability
Suspension, suspending plaintiffs law license. See In the Matter of Chelsea L. Davis, Case No.
54202 (May 13, 2015) (Board of Disciplinary Appeals, Judgment of Indefinite Disability
Suspension). Subsequently, on June 19, 2015, plaintiff filed this action challenging, among other
things, the suspension of her law license. See generally Compl.

          Plaintiffs complaint is difficult to follow. Id. Nonetheless, it appears that plaintiff
asserts claims of sexual abuse and human trafficking against a private individual, Leslie D.
Ware, who had been originally named as the defendant in the complaint. 2 Id. at 1, 6-8.
Additionally, plaintiff appears to challenge the suspension of her law license by the State Bar of
Texas. Id. at 3-4, 10. Regarding these claims, plaintiff requests that the Court:

          [P]rovide [plaintiff] with an adequate remedy, which may require (1) taking [her]
          off the list of attorneys in Texas so that [she] may continue to practice Patent law
          before the USPTO; (2) taking [her] off the list of attorneys in the USPTO so that
          [she] may continue to practice Patent law in the State of Texas; (3) doing away
          with federal licensure maintenance requirements; (4) doing away with state
          licensure maintenance requirements; (5) harmonizing state and federal
          licensure maintenance requirements; (6) get rid of any admissions requirements of
          individual federal courts; (7) get the government off [her] back because [her]
          ability to practice law is [her] own intellectual property and the government must
          not interfere with [her] very thoughts in light of [her] right to privacy and liberties
          to work without unwanted interference; and/or (8) stop violating [her] right to
          privacy and rights as a person, including [her] intellectual property and copyrights
          outside of what [she] make[s] public record for people.

Id. at 11-12.


1
  Unless otherwise noted herein, the facts recited in this Memorandum Opinion and Order are
taken from plaintiffs complaint ("Compl. at_"), defendant's response to the Court's Order to
Show Cause and motion to dismiss ("Def. Mot. at _"), plaintiffs opposition to defendant's
motion to dismiss ("Pl. Opp. at _"), and defendant's reply in support of its motion to dismiss
("Def. Rep. at_").
2
  The Clerk's Office substituted the United States as the named defendant in this action on June
19, 2015.


                                                    2
               B. ProceduralBackground

           On June 19, 2015, plaintiff filed the complaint in this matter. See generally Compl. The
government failed to file a timely response to plaintiffs complaint and the Court issued an Order
to Show Cause on August 31, 2015. See generally Order to Show Cause. On September 14,
2015, the government filed a response to the Court's Order and a motion to dismiss this matter
for lack of subject-matter jurisdiction pursuant to RCFC 12(b)(l). See generally Def. Mot.

           On October 8, 2015, plaintiff filed a response and opposition to defendant's motion to
dismiss. See generally Pl. Opp. On October 9, 2015, the Court granted plaintiff leave to file a
motion styled as "Chelsea L. Davis's Special/Non-Appearance Motion For Leave To File A
Reply To The United States's [sic] Response To Show Cause Order To Request This Court To
Exercise Supplemental Jurisdiction Over The Claims In The Attached Exhibit A Entitled
'Complaint."' See Pl. Rep. to Def. Resp. to Order to Show Cause. On October 26, 2015, the
government filed a reply to plaintiffs opposition to its motion to dismiss. See generally Def.
Rep. The government's motion to dismiss having been fully briefed, the Court addresses the
pending motion.

    III.       STANDARDS OF REVIEW

                  A.      Pro Se Litigants

           Plaintiff is proceeding in this matter prose. The Court recognizes that parties proceeding
prose are granted greater leeway than litigants represented by counsel. See Haines v. Kerner,
404 U.S. 519, 520-21 (1972) (holding that prose complaints are held to "less stringent standards
than formal pleadings drafted by lawyers"). Nonetheless, "[w]hile a court should be receptive to
prose plaintiffs and assist them, justice is ill-served when a jurist crosses the line from finder of
fact to advocate." Demes v. United States, 52 Fed. Cl. 365, 369 (2002). And so, while the Court
may excuse ambiguities in plaintiffs complaint, the Court does not excuse the complaint's
failures. See Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995).

           In addition, this Court has long recognized that "the leniency afforded to a pro se litigant
with respect to mere formalities does not relieve the burden to meet jurisdictional requirements."
Minehan v. United States, 75 Fed. Cl. 249, 253 (2007). For this reason, a prose plaintiff-like




                                                     3
any other plaintiff-must establish the Court's jurisdiction to consider her claim by a
preponderance of the evidence. Riles v. United States, 93 Fed. Cl. 163, 165 (2010).

                B.     Rule 12(b)(l)

        When deciding a motion to dismiss for lack of subject-matter jurisdiction, this Court must
assume that all undisputed facts alleged in the complaint are true and must draw all reasonable
inferences in the non-movant's favor. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); United
Pac. Ins. Co. v. United States, 464 F.3d 1325, 1327-28 (Fed. Cir. 2006); RCFC 12(b)(l).
Plaintiff bears the burden of establishing subject-matter jurisdiction, and must do so by a
preponderance of the evidence. Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748
(Fed. Cir. 1988). And so, should the Court determine that "it lacks jurisdiction over the subject
matter, it must dismiss the claim." Matthews v. United States, 72 Fed. Cl. 274, 278 (2006).

        In this regard, the United States Court of Federal Claims is a court of limited jurisdiction
and "possess[ es] only that power authorized by Constitution and statute." Kokkonen v. Guardian
Life Ins. Co. ofAm., 511 U.S. 375, 377 (1994). Specifically, the Tucker Act grants the Court
jurisdiction over:

        [A]ny claim against the United States founded either upon the Constitution, or
        any Act of Congress or any regulation of an executive department, or upon any
        express or implied contract with the United States, or for liquidated or
        unliquidated damages in cases not sounding in tort.

28 U.S.C. § 1491(a)(l). The Tucker Act, however, is "a jurisdictional statute; it does not create
any substantive right enforceable against the United States for money damages .... [T]he Act
merely confers jurisdiction upon [the United States Court of Federal Claims] whenever the
substantive right exists." United States v. Testan, 424 U.S. 392, 398 (1976). And so, to come
within the jurisdictional reach and waiver of the Tucker Act, a plaintiff must identify a separate
source of substantive law that creates the right to money damages. Fisher v. United States, 402
F.3d 1167, 1172 (Fed. Cir. 2005). If the Court finds that the source oflaw alleged is not money-
mandating, the Court must dismiss the case for lack of jurisdiction. Id. at 1173; RCFC 12(b)(l).




                                                  4
    IV.        LEGAL ANALYSIS

          A.     The Court Does Not Possess Jurisdiction To Consider Plaintiff's Claims

    The government has moved to dismiss plaintiffs complaint upon two grounds. See generally
Def. Mot. First, the government argues that the Court does not possess subject-matter
jurisdiction to consider plaintiffs claims, because plaintiffs claims are against defendants other
than the United States. Id. at 10. Second, the government argues that the Court also does not
possess jurisdiction to consider plaintiffs claims, because plaintiff fails to identify a money-
mandating source of law that would create a right to recover money damages from the United
States. Id. at 10-11. For the reasons discussed below, the Court argues that it does not possess
jurisdiction to consider plaintiffs claims.

                 1. The Court Does Not Possess Jurisdiction To Consider Plaintiff's Claims
                    Against A Private Party Or State Entity

          As an initial matter, the Court does not possess jurisdiction to consider plaintiffs claims
against private individuals or state entities. In the complaint, plaintiff asserts sexual abuse and
human trafficking claims against a private individual-Leslie D. Ware. Compl. at 8. In addition,
plaintiff challenges the suspension of her law license by the State Bar of Texas. Id. at 10.
          This Court does not possess jurisdiction to consider plaintiffs claims. It is well
established that the United States is the only appropriate defendant in the United States Court of
Federal Claims. RCFC lO(a); see also United States v. Sherwood, 312 U.S. 584, 588 (1941)
("[The Court of Federal Claims'] jurisdiction is confined to the rendition of money judgments in
suits brought for that relief against the United States, ... and if the relief sought is against others
than the United States, the suit as to them must be ignored as beyond the jurisdiction of the court.
. . ."). In this regard, the jurisdiction of this Court extends only to claims against the United
States and "a controversy between private parties could not be entertained." Nat 'l City Bank v.
United States, 143 Ct. Cl. 154, 164 (1958); see also Stephenson v. United States, 58 Fed. Cl. 186,
190 (2003) ("[T]he only proper defendant ... before [the United States Court of Federal Claims]
is the United States, not its officers, nor any other individual.") (emphasis existing). In addition,
the Court is also without jurisdiction to consider claims against states or state entities.
Sherwood, 312 U.S. at 588 (For suits filed in the United States Court of Federal Claims and its
predecessor, "if the relief sought is against others than the United States the suit as to them must



                                                   5
be ignored as beyond the jurisdiction of the court."). And so, "the only proper defendant for any
matter before this Court is the United States, not its officers, nor any other individual."
Stephenson, 58 Fed. Cl. at 190 (emphasis existing); see also Sherwood, 312 U.S. at 588.
       In the complaint, plaintiff asserts sexual abuse and human trafficking claims against
Leslie D. Ware, a private individual, and she seeks to recover monetary damages in the amount
of $6,000,000 from Mr. Ware. Compl. at 8. Plaintiff also seeks to recover monetary damages
and other relief from the State Bar of Texas and the State of Texas in connection with the
suspension of her law license. 3 Id. at 10. This Court does not possess jurisdiction to entertain
such grievances. See Souders v. SC. Pub. Serv. Auth., 497 F.3d 1303, 1308 (Fed. Cir. 2007); see
also Reid v. United States, 95 Fed. Cl. 243, 248 (2010) ("[t]he Court of Federal Claims does not
have jurisdiction to hear plaintiffs claims naming states, localities, state government agencies,
local government agencies and private individuals and entities as defendants"); Woodson v.
United States, 89 Fed. Cl. 640, 649 (2009) (citing Shaihoub v. United States, 75 Fed. Cl. 584,
585 (2007)). And so, to the extent that plaintiff asserts claims against Mr. Ware, the State of
Texas, or any other defendant other than the United States, the Court must dismiss plaintiffs
complaint. RCFC 12(b)(l).

               2. Plaintiff Has Failed To Identify A Money-Mandating Statute

       Dismissal of this matter is also warranted because plaintiff has not identified a money-
mandating provision of law that would permit her to bring her claims in this Court. In this
regard, it is well established that to come within the jurisdictional reach and waiver of the Tucker
Act, a plaintiff must identify a separate source of substantive law that creates the right to recover
money damages from the United States. Fisher, 402 F.3d at 1172.

       In the complaint, plaintiff cites several federal statutes and constitutional provisions. See
generally Compl. But, plaintiff does not cite to any substantive law that would create a right to
money damages in this case. Id. And so, plaintiff has not shown that the Court possesses
subject-matter jurisdiction to consider her claims. RCFC 12(b)(l).



3
 Although the complaint briefly references the United States Department of Defense, the United
States Patent and Trademark Office, and the United States Postal Service, plaintiff does not
assert any claims against these federal agencies in the complaint. Compl. at 2-3, 6, 11.



                                                  6
                3. Plaintiff's Criminal Law Claims Are Jurisdictionally Precluded
         Lastly, to the extent that plaintiff alleges sexual abuse or human trafficking claims, the
Court does not possess jurisdiction to consider such criminal law claims. The United States
Court of Appeals for the Federal Circuit has held that this Court "has no jurisdiction to
adjudicate any claims whatsoever under the federal criminal code." See Joshua v. United States,
17 F.3d 378, 379-80 (Fed. Cir. 1994); see also Jones v. United States, 440 F. App'x 916, 918
(Fed. Cir. 2011). And so, the Court must also dismiss plaintiff's criminal law claims for lack of
subject-matter jurisdiction.

    V.       CONCLUSION

         In sum, even the most generous reading of plaintiff's complaint makes clear that the
Court does not possess subject-matter jurisdiction to consider her claims. Plaintiff brings no
claims against the United States, or any of its agencies. Rather plaintiff asserts claims against a
private individual and a state entity. It is well established that this Court does not possess
jurisdiction to consider such claims. In addition, plaintiff also fails to identify a source of
substantive law that would create a right to recover money damages from the United States in
this case, and she asserts criminal law claims that are not within the jurisdiction of this Court.
And so, for all of these reasons the Court must dismiss the complaint.

         For the foregoing reasons, the Court GRANTS the government's motion to dismiss and
the Clerk is directed to ENTER final judgment in favor of defendant DISMISSING the
complaint.
         Lastly, plaintiff has filed three different complaints in this Court-including this
matter-related to the suspension of her law license during the past seven months. The Court has
dismissed all of these cases upon jurisdictional grounds. Memo. See Opinion and Order, Davis
v. United States, Case No. 15-608C, filed on July 10, 2015; see also Order, Davis v. United
States, Case No. 15-598C, filed on July 21, 2015. The Clerk is directed to accept no further
filings by Chelsea L. Davis without an order granting leave to file such filings from the Chief




                                                   7
Judge of the United States Court of Federal Claims. In seeking leave to file any future actions,
Ms. Davis must explain how her complaint raises new matters properly before this Court. See
RCFC Rule 1 l(b) (barring the filing of unwarranted or frivolous claims).
       No costs.
       IT IS SO ORDERED.



                                                 Judge




                                                8